Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 35 U.S.C. 112 rejections are persuasive.  The amendments to claims 1 and 9 overcome the 35 U.S.C. 112 rejections and the 35 U.S.C. 112 rejections thereof are withdrawn.
	Applicant’s arguments regarding the prior art rejections, however, have been fully considered, but they are not persuasive. Applicant asserts that Thyssen discloses the feature of removing the breathing noise and removing only the breathing noise of the first microphone audio signal, utilizing techniques such as beamforming or frequency sub-band replacement, which require using estimated components of the second microphone audio signal which is disposed at a relatively farther distance from the user to replace components removed from the first microphone audio signal which is disposed at a relatively closer distance from the user.
	However, while the portions of Thyssen cited by Applicant (paragraphs [0052] and [0061]) do indeed disclose using estimated components of the second microphone signal to replace components removed from the first microphone signal, these are merely two exemplary techniques disclosed by Thyssen. In addition to the techniques disclosed in paragraphs [0052] and [0061], Thyssen discloses that the manner in which the breathing noise present in the first audio signal is removed may vary depending on the implementation (paragraph [0047]). These alternatives include simply muting the first audio signal (paragraph [0047]), or, as cited in the rejection, includes “replacing at least a portion of the first audio signal with at least a corresponding portion of the second audio signal”, where “a portion of the audio signal may simply be replaced with a corresponding portion of the second audio signal” components in the first audio signal with signal components of the second audio signal in particular frequency bands.
	Thus, Thyssen discloses an embodiment wherein, when a breathing noise is detected (equivalent to a “short distance utterance”), the first microphone audio signal which is disposed at a relatively closer distance from the user is “simply replaced” with a corresponding portion of the second microphone audio signal which is disposed at a relatively farther distance from the user. During the time period that the second microphone audio signal replaces the first microphone audio signal, the second microphone audio signal is processed “without performing the audio processing for the audio signal received through the other microphone”, because the audio signal received from the first microphone (“other microphone”) is replaced.
	For the reasons given above, the prior art rejections are maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thyssen et al. (U.S. Patent Application Pub. No. 2013/0163781, hereinafter “Thyssen”).
In regard to claim 1, Thyssen discloses a portable device for controlling an external device (Fig. 1), the portable device comprising: 

a second microphone configured to be disposed on another surface opposite to the one surface of the portable device and configured to receive the audio signal including the user voice input (Fig. 2B, second microphone 206, located on back, paragraph [0031]); 
a communication unit configured to communicate with the external device (physical layer interface 124 for transmission to another device over a communication link, paragraph [0029]); and 
a processor (see Fig. 12, processing unit 1204) configured to: 
identify whether a user utterance is a short distance utterance between the portable device and the user based on the audio signals received through the first and second microphones (the audio enhancement logic determines if breathing noise is present by jointly analyzing the first audio signal and the second audio signal, paragraph [0038]; as described in Applicant’s specification, a “short distance utterance” is identified by detecting a breathing sound, paragraph [0017] of Applicant’s specification; further, Thyssen discloses breathing noise is caused by the first microphone being “positioned very close to the mouth of the user”, paragraph [0004]), and
based on the user utterance being the short distance utterance, perform a function corresponding to a processing for the audio signal received through one of the first and second microphones disposed relatively further away from the user than the other without performing the function corresponding to the processing for the audio signal received through the other microphone (if breathing noise is detected, the second audio signal replaces the first audio signal as output, paragraph [0049]; since the portion of the first audio signal is replaced, the “function corresponding to the processing” of the first audio signal is not performed during these periods), and control the 

In regard to claim 2, Thyssen discloses 
a signal processing unit (a signal processing unit configured to process the audio signals (audio enhancement logic 116 to process the first and second digitized audio signals, paragraph [0027]),
wherein the processor is configured to control the signal processing unit to perform the processing unit to perform the processing for the audio signal (processing unit 1204 implements the elements of the system, paragraphs [0118-0119]), and
the signal processing unit is configured to perform at least one signal processing of noise canceling or amplitude correction for the audio signals received through the first and second microphones (breathing noise is attenuated or removed, paragraph [0047]).

In regard to claim 3, Thyssen discloses the processor is configured to control the signal processing unit to perform only the amplitude correction for the audio signal received though the microphone disposed relatively further away from the other when it is identified that the user utterance is the short distance utterance (when breathing noise is present, the second audio signal is multiplied by an estimate of a channel from the second microphone to the first microphone, paragraph [0049]; multiplication adjusts the gain/amplitude of a signal).

In regard to claim 4, Thyssen discloses the processor is configured to control the signal processing unit to perform the noise canceling and the amplitude correction for the audio signals received though the first and second microphones when it is identified that the user utterance is not the short distance utterance, and control the communication unit to transmit the processed audio signals to 

In regard to claim 5, Thyssen discloses the processor determines the user utterance distance based on whether a breathing sound of the user is detected from the audio signals received through the first and second microphones (the first and second audio signals are jointly analyzed to determine if breathing noise is present, paragraph [0038]).

In regard to claim 7, Thyssen discloses the processor is configured to identify that the user utterance is the short distance utterance when an amplitude of each of the audio signals received through the first and second microphones is a preset threshold value or more (microphone levels are used to determine whether breathing noise is present, which indicates a user utterance distance, paragraph [0057]).

In regard to claim 8, Thyssen discloses the processor is configured to identify that the user utterance is the short distance utterance when a difference between an amplitude of the audio signal received through the first microphone and an amplitude of the audio signal received through the second microphone is a preset threshold value or more (a difference in level between the first audio signal and the second audio signal determines whether breathing noise is present, which indicates a user utterance distance, paragraph [0058]).

In regard to claim 9, Thyssen discloses an audio signal processing method for a portable device for controlling an external device, the audio signal processing method comprising: 

identifying whether a user utterance is a short distance utterance between the portable device and the user (the audio enhancement logic determines if breathing noise is present by jointly analyzing the first audio signal and the second audio signal, paragraph [0038]; as described in Applicant’s specification, a “short distance utterance” is identified by detecting a breathing sound, paragraph [0017] of Applicant’s specification; further, Thyssen discloses breathing noise is caused by the first microphone being “positioned very close to the mouth of the user”, paragraph [0004]); 
processing the received audio signals (audio enhancement logic 116 to process the first and second digitized audio signals, paragraph [0027]); and 
transmitting the processed audio signals to the external device (the audio signal is encoded and transmitted to another device, paragraph [0029]), 
wherein the processing comprises, based on the user utterance being a short distance utterance, performing an audio processing for the audio signal received through one of the first and second microphones disposed relatively further away from the user than the other without performing the audio processing for the audio signal received through the other microphone if breathing noise is detected, the second audio signal replaces the first audio signal as output, paragraph [0049]; since the portion of the first audio signal is replaced, the “function corresponding to the processing” of the first audio signal is not performed during these periods).



In regard to claim 11, Thyssen discloses in the processing of the received audio signals, only the amplitude correction is performed for the audio signal received though the microphone disposed relatively further away from the other when it is determined that the user utterance distance is the short distance utterance (when breathing noise is present, the second audio signal is multiplied by an estimate of a channel from the second microphone to the first microphone, paragraph [0049]; multiplication adjusts the gain/amplitude of a signal).

In regard to claim 12, Thyssen discloses in the processing of the received audio signals, the noise canceling and the amplitude correction are performed for the audio signals received though the first and second microphones when it is identified that the user utterance is not the short distance utterance (audio enhancement logic 116 is configured to process the first and second audio signals to suppress noise and improve the perceptual quality and intelligibility of speech content when breathing noise is not detected, paragraph [0027]).

In regard to claim 13, Thyssen discloses the identifying includes: 
detecting a breathing sound of the user from the audio signals received through the first and second microphones; and identifying the user utterance depending on whether the breathing sound is detected (the first and second audio signals are jointly analyzed to determine if breathing noise is present, paragraph [0038]).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyssen, in view of McClain (U.S. Patent Application Pub. No. 2011/0208521).
In regard to claims 6 and 14, while Thyssen discloses several techniques to determine whether a breathing sound of a user is detected, Thyssen does not expressly disclose comparing MFCC property of the audio signals to an MFCC property of a present breathing sound template.
McClain discloses a device/method for determining breathing sounds in audio signals wherein a processor is configured to compare a mel-frequency cepstral coefficient (MFCC) property of the audio signals and an MFCC property of a preset breathing sound template with each other and identify that the user utterance is the short distance utterance when similarity between the MFCC properties is a preset threshold value or more (MFCCs are computed from input signals and compared to an HMM template trained using MFCC features to detect breath states in the input signals, paragraph [0097]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Song et al., and Hansson et al. disclose additional systems that select between single microphone denoising and multi-microphone denoising to reduce distortions caused by multi-microphone denoising in particular situations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 3/25/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656